department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l february number release date postf-150814-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se milwaukee wisconsin cc sb mil from associate chief_counsel cc ita subject disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in which you asked the national_office for guidance regarding the federal_income_tax consequences of a transfer of stock from h to w incident to their divorce followed by a cash distribution from c to w representing the complete redemption of w’s interest in c in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend h w c date date date state dollar_figurex dollar_figurey dollar_figurez issue whether h’s transfer of stock in c to w incident to their divorce followed by c’s complete redemption of w’s stock in c is taxable to w under sec_302 of the internal_revenue_code or a constructive distribution to h under sec_301 with no taxable gain to w in accordance with the nonrecognition provisions of sec_1041 conclusion the intent of sec_1041 and that of h and w are best served by respecting the form of the redemption transaction if the form of the transaction is respected w’s receipt of cash upon the redemption of the c stock should be treated as a complete termination of a shareholder’s interest and taxed as a sale_or_exchange under sec_302 facts on date the marriage of w and h was legally dissolved prior to the dissolution of the marriage h owned of the common_stock of c a state corporation pursuant to a marital settlement agreement agreement executed by h and w h was obligated to transfer to w of the common_stock of c which had an adjusted_basis of dollar_figurex the agreement also provided that c and w shall enter into a stock_redemption transaction where w would transfer her stock to c in complete redemption of her interest c is then to pay w dollar_figurey in exchange for the c stock under the agreement h is personally responsible for payment of the dollar_figurey redemption amount if c fails in any manner to carry out the terms of the agreement the agreement further provides that w acknowledges that the stock_redemption transaction referenced herein will require her to be solely responsible for any capital_gain taxes related to the same said capital_gain taxes projected to be approximately dollar_figurez in accordance with the agreement w received of the c common_stock on date in date w received dollar_figurey in redemption of her c stock law and analysis in general under sec_301 a corporation’s distribution_of_property to its shareholders is taxable first as a dividend as described in sec_316 to the extent of the corporation’s earnings_and_profits and next as a return of basis to the extent of the shareholder’s basis in the shares any amount received in excess of basis is taxed as gain_or_loss from a sale_or_exchange sec_302 provides for the treatment of shareholders receiving distributions upon the redemption of stock when certain criteria are met a distribution in redemption of a shareholder’s stock in a corporation is taxed as a sale_or_exchange of the stock rather than as a sec_301 distribution however if the redeeming shareholder does not satisfy any portion of the test outlined in sec_302 the redemption is taxable as a distribution under sec_301 under sec_1041 no gain_or_loss is recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to a divorce sec_1041 provides that in the case of any transfer of property described in sec_1041 the property shall be treated as acquired by the transferee by gift_for purposes of subtitle a of the code and the transferee’s adjusted_basis in the property becomes the adjusted_basis of the transferor sec_1041 states that for purposes of sec_1041 a transfer of property is deemed to be incident to the divorce if such transfer occurs within year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-10 provides that the transferor_of_property under sec_1041 recognizes no gain_or_loss on the transfer even if the transfer was in exchange for the release_of_marital_rights or other consideration this rule applies regardless of whether the transfer is of property separately owned by the transferor or is a division equal or unequal of community_property arguments for taxing w in the instant case w received from h in a transaction governed by sec_1041 of the stock of c c then redeemed w’s stock in a complete termination of her shareholder interest in c thus under sec_302 the redemption should be treated as a payment by c in exchange for w’s stock in c upon the redemption w should thus recognize gain under sec_1001 on the difference between the dollar_figurex she received in the redemption and her dollar_figurey basis in the c stock we anticipate that w will argue she should not be taxed on the redemption transaction for example w may argue that since she was compelled by the agreement to have her stock redeemed soon after receiving the stock h not w should be taxed on the redemption under the authority of 62_tc_684 aff'd on another issue 523_f2d_1308 8th cir acq 1978_1_cb_2 and revrul_78_189 1978_1_cb_83 in palmer v commissioner supra the taxpayer had voting control of both a corporation and a tax-exempt foundation pursuant to a plan the taxpayer contributed stock of the corporation to the tax-exempt foundation and caused the corporation to redeem such stock the tax_court held that the transaction should be treated according to its form ie a gift of the stock followed by a redemption from the tax-exempt foundation in so holding the court noted the presence of an actual gift and the absence of an obligation to have the stock redeemed have been sufficient to give such gifts independent significance id pincite citing carrington v commissioner 467_f2d_704 5th cir dewitt v united_states 503_f2d_1406 ct c1 361_f2d_972 ct c1 in revrul_78_197 the internal_revenue_service stated that it will follow palmer on this issue of who is taxed upon a gift of stock followed by a redemption however revrul_78_197 further states that the service will treat the proceeds of a redemption of stock under facts similar to those in palmer as income to the donor if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption since in the instant case w was legally bound to redeem her stock w may argue that h not w should be taxed on the redemption for a number of reasons however the principles addressed in palmer and revrul_78_197 should not control the facts in the instant case first the instant case involves a stock transfer between former spouses and is thus governed by sec_1041 under sec_1041 congress gave taxpayers a mechanism for determining which of the two spouses will pay the tax upon the ultimate disposition of the asset outside the marital unit the spouses are thus free to negotiate between themselves whether the owner spouse will sell the asset recognize the gain_or_loss and then transfer to the transferee spouse the proceeds from that sale or whether the owner spouse will first transfer the asset to the transferee spouse who will then recognize gain_or_loss upon its subsequent sale thus in light of congress’ intent in enacting sec_1041 more leeway should be given to the form of a transaction in a divorce context notwithstanding that the form of a similar transaction would not be respected were it a non-divorce situation in addition sec_1_1041-1t q a-9 q a-9 of the regulations and the reasons for its publication must be examined q a-9 addresses transfers to third parties on behalf of a spouse or former spouse under q a-9 a transfer by spouse or former spouse of property to a third party on behalf of spouse or former spouse will qualify under sec_1041 provided certain requirements are satisfied if the requirements of q a-9 are satisfied the transfer of property will be treated as having been made directly to the nontransferring spouse spouse and the nontransferring spouse will be treated as immediately transferring the property to the third party the deemed transfer from the nontransferring spouse to the third party is not a transaction that qualifies for nonrecognition of gain under sec_1041 reliance upon q a-9 provides spouses and former spouses with the ability to shift between themselves the tax consequences of a sale of property outside the marital unit for example assume sec_1 and sec_2 divorce and in an attempt to equitably divide the marital property sec_1 proposes to transfer to sec_2 appreciated_property owned by sec_1 sec_2 however prefers a monetary settlement sec_1 agrees to find a buyer for the appreciated_property sell the property and give the proceeds to sec_2 provided sec_2 agrees to bear the tax consequences of the sale sec_2 agrees to sec_1’s proposal and an agreement is reached q a-9 provides a mechanism for sec_1 and sec_2 to complete this arrangement without q a-9 to transfer the tax consequences of the sale to sec_2 sec_1 would first have to transfer the appreciated_property to sec_2 who then would have to sell it to the third-party buyer q a-9 allows the parties to eliminate that first step of transferring the property to sec_2 by giving the parties the option of having sec_1 transfer the property directly to the third party on behalf of sec_2 under q a-9 there is a deemed transfer of the property from sec_1 to sec_2 which is a tax-free transfer under sec_1041 sec_2 is then taxed on the transfer to the third party buyer as if sec_2 owned the property and sec_2 sold it to the buyer in the instant case we believe w should be taxed on the stock_redemption for the same reasons that sec_2 bears the tax consequences of the transaction described above namely that taxing w is equitable and consistent with the intent of the parties to the divorce in the instant case w ends up with the proceeds of the redemption thus making it equitable that w pay the tax on such proceeds further w prior to receiving the c stock and the stock proceeds agreed to accept the tax consequences of the redemption thus making w’s taxation consistent with the intent of the parties finally as in the case of the deemed owner bearing the tax consequences in q a-9 in the instant case w was the owner of the c stock prior to its redemption by c and thus should bear the tax consequences of the redemption in addition the tax_court has held in a divorce situation that a non-owning spouse can be taxed on a sale of property owned by his or her former spouse merely because a divorce instrument requires the non-owning spouse to receive a percentage of the proceeds of a sale of property greater than the non-owning spouse’s ownership_interest in such property in friscone v commissioner t c memo eugene friscone owned a interest in maintenance unlimited inc mui and a interest in two car washes the mui stock owned by eugene was subject_to a buy-sell_agreement between eugene and eugene’s brother who owned the remaining shares of mui following a marital dissolution the divorce court ordered eugene to invoke the terms of the buy-sell_agreement and awarded eugene’s former spouse linda fifty-five percent of the proceeds derived from the sale of the mui stock as well as fifty-five percent of the proceeds derived from the sale of the two car washes with respect to the tax consequences of the sales the divorce court provided as follows i n the event that the sale of eugene’s business interests as set forth hereinabove constitutes a taxable_event eugene and linda shall be liable and responsible for payment of any such taxes due in proportion to the share of the proceeds that each receives and accordingly eugene shall be responsible for payment of forty-five percent of any such tax so generated and linda shall be responsible for the payment of fifty-five percent of any such tax so generated following the court’s order eugene and mui entered into an agreement under which mui agreed to redeem the shares owned by eugene eugene gave of the proceeds of the redemption to linda and consequently reported on his tax_return only of the proceeds of the mui stock_redemption the tax_court agreed with eugene’s treatment of the sale proceeds stating that while the provisions of the divorce decree were cast in terms of a transfer of a percentage of the proceeds rather than a percentage of the stock the divorce court prevented from making an actual ownership stock transfer by the buy-sell_agreement in effect awarded linda a ownership_interest in the stock the tax_court in reaching its decision was particularly persuaded by the divorce decree’s provision as to the taxability of this division of marital property the tax_court stated as follows we recognize that although neither the parties nor the state court can authoritatively construe federal tax law the agreement as to federal taxes may nevertheless throw strong light on what was intended in the agreement and decree with respect to the division of the marital property id pincite the result in friscone is consistent with the position that in the instant case w should be taxed on the redemption of the c stock in fact the facts in the instant case are even more supportive of that result than the those in friscone in both cases friscone and the instant case the spouse receiving the monetary proceeds agreed to bear the tax consequences of such proceeds which as discussed above was a very important factor in the tax court’s decision in friscone additionally in the instant case unlike in friscone w received an actual transfer of an interest in the c stock prior to its redemption and prior to w’s receipt of the proceeds of the redemption two other cases however shur v commissioner t c memo and urbauer v commissioner t c memo conclude that a former spouse is not required to bear a share of the tax consequences of a sale of property greater than the spouse’s ownership_interest in the property prior to its sale notwithstanding the allocation of the sale proceeds both cases distinguish friscone in concluding that the ownership_interest of the taxpayer prior to the sale of property determines the tax consequences of the sale not the amount of proceeds received by the taxpayer pursuant to a divorce instrument it is important to note however that there are a number of important factual distinctions between those cases and the instant case first in the instant case the agreement actually provides for a transfer of the stock of c to w prior to the redemption of those shares in neither urbauer nor suhr was there a transfer of the property to the non- owning spouse prior to its sale to a third party further in neither urbauer nor suhr did the taxpayer spouse agree to accept the tax consequences relating to the sale proceeds received by that taxpayer for example in urbauer while agreeing to take on the administrative function of making the tax payment from the sale proceeds the taxpayer did not agree to accept of the tax_liability even though she was to receive of the net_proceeds of the sale in the instant case the agreement specifically provides that w will be solely responsible for any taxes related to the redemption accordingly we do not view urbauer and suhr as inconsistent with the position that w should be taxed on the redemption of the c stock thus if the form of the redemption transaction is respected w’s receipt of cash upon the redemption will be treated as a complete termination of shareholder interest and taxed as a sale_or_exchange w would therefore have a taxable gain to the extent the proceeds from the redemption exceed her adjusted_basis in the c stock prior to the redemption arguments against taxing w transactions similar to the one described in the instant case have been the source of much litigation some of which is supportive of the position that under q a-9 h not w should be taxed on the redemption as discussed below the cases have generated much confusion and uncertainty in the area of stock redemptions incident to a divorce two cases with inconsistent results 981_f2d_456 9th cir arnes i and 102_tc_522 arnes ii contribute to much of the uncertainty regarding the issue of who is taxed on a redemption incident to a divorce the cases involved a corporate redemption that resulted from a divorce arnes i was a refund case in which the wife joann was the litigant arnes ii was a tax_court case in which the husband john was the litigant the marital property at issue was a mcdonald’s franchise that joann and john jointly owned through a corporation the franchisor did not allow divorced couples to jointly own and operate a franchise to this end joann agreed to redeem her half interest in the corporation in return for cash relief of debt and installment payments in arnes i which resulted from the appeal of joann’s refund_suit the ninth circuit held that even though joann transferred her stock directly to the corporation the transfer was made on behalf of john within the meaning of q a-9 this was so the court concluded because john and not the corporation was obliged to buy joann’s stock and because john benefitted from the redemption in that he guaranteed the corporation’s payments to joann and was liable for the payments under state law the court also noted the trial court’s finding that the transfer benefitted john because it limited joann’s future community_property claims against her former husband although john was not a party in arnes i the ninth circuit stated that q a-9 suggests that the tax consequences of any gain_or_loss arising from the transaction would fall upon the nontransferring spouse john for whose benefit the transfer was made rather than upon the transferring spouse joann arnes i pincite john arnes’ tax_liability from the transaction was addressed in a separate proceeding in the tax_court in arnes ii the service contended that john was liable for tax on the constructive_dividend to him resulting from the corporation’s redemption of joann’s stock it also contended that the tax_court was obliged to follow arnes i under the principle of 54_tc_742 affd 445_f2d_985 10th cir the tax_court however disagreed holding that john was not liable for tax on the transfer the court concluded that golsen did not apply since arnes i did not address the legal issue of whether there was a constructive_dividend to john the tax court’s ruling was also based on its conclusion that john’s guarantee of the corporation’s liability to joann did not create a primary and unconditional obligation under applicable state law under state law the tax_court noted john’s obligation to pay would only arise after the corporation failed to make payments to joann the service did not appeal the tax_court decision thus the results arnes i and arnes ii were inconsistent in that in arnes i the ninth circuit held that joann was not liable for the tax on the redemption and suggested that john received a constructive_dividend from the same transaction while in arnes ii the tax_court held that no constructive_dividend resulted accordingly the inconsistent opinions created a whipsaw in which neither spouse paid the tax - a result clearly inconsistent with sec_1041 its legislative_history and q a-9 of the regulations in addition arnes ii suggests that the primary-and-unconditional-obligation standard of corporate redemption constructive_dividend law is the appropriate standard to apply in determining whether for purposes of q a-9 a transfer by a retiring shareholder spouse of her stock to the corporation was on behalf of the nontransferring continuing shareholder spouse that the tax_court refused to apply arnes i to the petitioner in arnes ii was not surprising in that the court had previously and specifically refused to follow arnes i in another case 102_tc_77 in blatt a corporation was owned jointly by gloria and frank blatt pursuant to a divorce decree the corporation redeemed all of gloria’s stock before the tax_court gloria relied on arnes i for her argument that the redemption was on behalf of frank and therefore was nontaxable under sec_1041 and q a-9 the tax_court however stated that it did not agree with arnes i and respectfully refuse d to follow it blatt pincite the court also noted that a transfer on behalf of a person must satisfy an obligation or liability of that person and concluded that the redemption did not satisfy any liability of frank since he did not personally guarantee the corporation’s obligation to redeem the stock furthermore the court concluded that any benefit to frank such as relief from possible claims under marital property distribution laws did not mandate a finding that gloria’s transfer of her shares to the corporation was on frank’s behalf the court also noted factual differences between arnes and blatt among them in arnes the franchisor mcdonald’s required complete ownership of a franchise by an owner-operator after a divorce there was no such requirement regarding the corporation in blatt unlike frank blatt john arnes guaranteed the corporation’s obligation to his former spouse and the arnes’ were divorced in a community_property_state while the blatts were not thus the tax court’s ruling in blatt was based on its disagreement with arnes i as well as factual differences between the two cases the most recent tax_court case involving sec_1041 and a corporate redemption is 114_tc_14 in read the tax_court apparently resolved many of the perceived differences between blatt arnes i and arnes ii the taxpayers mr and ms read owned almost all of the stock of mulberry motor part inc mmp under their divorce judgment ms read was to sell her stock to mr read or at his election to mmp or mmp’s esop in consideration for the stock mr read or at his election the mmp or its esop was to pay ms read a certain amount of cash and give her an interest-bearing promissory note at mr read’s election ms read sold her stock to mmp mmp paid the cash amount to ms read and issued the promissory note to ms read mr read also guaranteed the note in his individual capacity the tax_court held that mmp’s redemption of the wife’s stock was a transfer to a third party on behalf of mr read as contemplated by q a-9 the court concluded that no gain was recognized by ms read on the transfer and that mr read had a taxable constructive_dividend as the result of the redemption in reaching its conclusion the tax_court stated that its prior cases including arnes ii and blatt have been misconstrued as holding that the on-behalf-of standard of q a-9 may be satisfied only if the nontransferring spouse has a primary and unconditional obligation to purchase the transferring spouse’s stock as set out in constructive_dividend cases such as 363_f2d_724 8th cir and 70_tc_651 eschewing the primary-and-unconditional standard the tax_court in read looked solely to the on-behalf-of standard of q a-9 and whether the wife’s transfer of her stock to the company was a transfer on behalf of her husband within the meaning of q a-9 citing blatt the court held that the common ordinary meaning of the phrase ‘on behalf of’ in q a-9 is in the interest of or as a representative of the court then made the following conclusion w e find that ms read was acting as mr read’s representative in transferring her mmp stock to mmp and ms read was acting in the interest of mr read in making that transfer to mmp footnote omitted in that she was following and implementing mr read’s direction as reflected in his election under the divorce judgment that she transfer her mmp stock to mmp absent mr reid’s election ms read was obligated under that judgment to transfer that stock to mr reid we hold that ms read’s transfer to mmp of her mmp stock was a transfer of property by ms read to a third party on behalf of mr read within the meaning of q a-9 read pincite thus under q a-9 no gain was recognized on the transfer by ms read the read decision was followed in 215_f3d_1201 11th cir an appeal of a refund case in craven a husband and wife owned a closely-held corporation pursuant to their divorce decree the wife the transferring spouse agreed to sell all of her stock to the corporation in exchange for a note relying on read the eleventh circuit held that the corporation’s redemption of the transferring spouse’s stock was on behalf of the nontransferring spouse because the transferring spouse was redeeming her stock pursuant to the divorce settlement the nontransferring spouse guaranteed the corporation’s note to the transferring spouse and in the note the nontransferring spouse acknowledged that it’s terms were of direct interest benefit and advantage to him the facts in the instant case are quite similar to the facts in read craven and arnes i as in the instant case those cases all involve former spouses transferring their stock to a corporation in complete redemption of the former spouse’s stock interest in the corporation another similarity with the instant case is that the redemption transactions in the cases were called for by a divorce instrument finally as in read craven and arnes i h in the instant case guaranteed the cash payment from c upon c’s redemption of w’s stock an important fact however that distinguishes the instant case from read craven and arnes i is that w in the instant case agreed prior to the transaction to accept the tax consequences of the redemption very possibly the aforementioned cases would have reached a contrary result if as in the instant case the spouse ending up with the redemption proceeds expressly agreed to accept the tax consequences of the redemption furthermore the fact that w accepted the tax consequences of the redemption makes the instant case very much like friscone supra where a taxpayer who had no ownership_interest in stock prior to its sale by her former spouse was nevertheless taxed on of the proceeds she received mainly because the divorce decree provided that she would accept the tax consequences of the sale in deciding the issue the tax_court stated as follows we recognize that although neither the parties nor the state court can authoritatively construe federal tax law the agreement as to federal taxes may nevertheless throw strong light on what was intended in the agreement and decree with respect to the division of the marital property id pincite in conclusion in the instant case the intent of sec_1041 and the intent of the parties to the divorce are best served by respecting the form of the redemption transaction in that case w’s receipt of cash upon the redemption of the c stock is treated as a complete termination of a shareholder interest and taxed as a sale_or_exchange under sec_302 we recognize however that transactions similar to the one described in the instant case have been the source of much litigation some of which is supportive of the position that h not w should be taxed on the redemption if in accordance with those cases the redemption transaction is determined to be on behalf of h then the transaction would be treated as a distribution of cash to h which would be taxable to h under sec_301 followed by a sec_1041 non-taxable transfer of that cash to w case development hazards and other considerations in the past to support a position that a transaction was on behalf of the non-transferring spouse significant weight has been given to the fact that the non- transferring spouse has guaranteed that the transferring spouse would receive the cash that is owed to them craven v u s supra arnes v u s supra cf blatt v comm’r supra holding that mere putative benefit to the non-transferring spouse upon the transfer of property to a third party is not on behalf of and therefore does not qualify the transferring spouse for sec_1041 treatment but also noting that the non-transferring spouse did not guarantee the corporation’s obligation to redeem the transferring spouses shares in the instant case h personally guaranteed c’s payment to w which suggests that the transaction may have been on behalf of h however in the marital settlement agreement w expressly accepted any_tax burden associated with the redemption transaction if you have any further questions please call
